Exhibit 10.5
HASBRO, INC.
RESTATED 2003 STOCK INCENTIVE PERFORMANCE PLAN
CONTINGENT STOCK PERFORMANCE AWARD
(THREE PERFORMANCE METRICS WITHOUT NON-COMPETE)
[        ], 2015 GRANT


AGREEMENT, made effective as of [        ], 2015, by and between HASBRO, INC., a
Rhode Island corporation (the "Company") and the designated contingent stock
performance award recipient (the "Participant").
 
WHEREAS, the Participant is eligible to participate in the Company's Restated
2003 Stock Incentive Performance Plan, as amended (the "Plan"), and
 
WHEREAS, the Compensation Committee (the "Committee") of the Board of Directors
of the Company (the "Board"), acting in accordance with the provisions of the
Plan, is granting to Participant a contingent stock performance award dated [   
    ], 2015 designed to reward the Participant for the Participant's efforts in
contributing to the Company's achievement of certain stated financial goals, and
 
WHEREAS, the stock performance award provides the Participant with the ability
to earn shares of the Company's common stock, par value $.50 per share (the
"Common Stock"), contingent on the Company's performance in achieving
pre-established cumulative diluted earnings per share ("EPS"), cumulative net
revenue ("Revenues") and average return on invested capital ("ROIC") performance
targets over the period beginning on December 29, 2014 and ending on December
31, 2017 (the "Performance Period"), subject to and upon the terms and
conditions set forth in the Plan and as hereinafter set forth. For purposes of
this Agreement average ROIC shall be computed as Net Income divided by the sum
of Short-Term Debt plus Long Term Debt plus Shareholder's Equity, averaged over
the three fiscal years in the Performance Period.
 
NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the parties hereto agree as follows:
 
W I T N E S S E T H:
 
1.     The Company hereby grants to the Participant effective on [        ],
2015, and pursuant to the Plan, a copy of which is attached hereto as Appendix A
and the provisions of which are incorporated herein as if set forth in full, a
contingent stock performance award (the "Award") subject to and upon the terms
and conditions set forth in the Plan and the additional terms and conditions
hereinafter set forth.  The Award is evidenced by this Agreement.  In the event
of any inconsistency between the provisions of this Agreement and the provisions
of the Plan, the provisions of the Plan shall govern, provided that to the
extent the provisions of the Plan or this Agreement are inconsistent with the
terms of the Employment Agreement (as defined below), the provisions of the
Employment Agreement shall govern. Terms used herein and not otherwise defined
shall have the meaning set forth in the Plan.
 
2.     By accepting this Award the Participant hereby acknowledges and agrees
that (i) this Award, and any shares the Participant may acquire under this Award
in the future or any of the proceeds of selling any shares acquired pursuant to
this Award, as well as any other incentive compensation the Participant is
granted after adoption of the Clawback Policy, are subject to the Company's
Clawback Policy, which was adopted by the Company's Board of Directors in
October 2012, and (ii) this Award, and any shares the Participant may acquire
under this Award in the future or any of the proceeds of selling any shares
acquired pursuant to this Award, as well as any other incentive compensation the
Participant is granted after adoption of the Clawback Policy, will be subject to
the terms of such Clawback Policy, as it may be amended from time to time by the
Board in the future.  Such acknowledgement and agreement was a material
condition to receiving this Award, which would not have been granted to the
Participant otherwise.  Additionally, the Participant acknowledges and agrees
that if the Participant is or becomes subject to the Hasbro, Inc. Executive
Stock Ownership Policy, effective as of March 1, 2014, as it may be amended from
time to time by the Board in the future (the "Stock Ownership Policy"),  then by
accepting this Award and any shares that the Participant may acquire in the
future pursuant to this Award, as well as any other equity-based incentive
compensation the Participant is granted after the Participant becomes subject to
the Stock Ownership Policy, the Participant agrees that the Participant will be
subject to the terms of the Stock Ownership Policy, including without limitation
the requirement to retain an amount equal to at least 50% of the net shares
received as a result of the exercise, vesting or payment of any equity awards
granted until the Participant's applicable requirement levels are met.
 
3.     This Agreement relates to an Award providing the Participant with the
potential ability to earn shares of the Company's common stock, par value $.50
per share (the "Common Stock"), contingent on the Company's performance in
achieving its pre-established cumulative EPS, Revenues and average ROIC targets
over the Performance Period.  The EPS and Revenues and average ROIC targets for
the Performance Period are set forth below:


 
EPS
 
 
$[          ]
 
 
Revenues
 
 
$[          ]
 
 
Average ROIC
 
 
  [          ]%
 

 
                        The threshold and maximum levels for cumulative EPS and
Revenues and average ROIC contributing to shares being earned under this Award
are set forth on Exhibit A to this Agreement.  Except as is otherwise set forth
in this Agreement, the Participant shall not have any ability to receive any
shares of Common Stock pursuant to this Award until the Performance Period is
completed.  Following the end of the Performance Period, the Committee will
determine the Company's cumulative EPS and Revenues and average ROIC over the
Performance Period.  The Committee will certify the Company's cumulative EPS and
Revenues and average ROIC over the Performance Period as promptly as is
reasonably possible following the completion of the Performance Period, but in
no event later than 75 days following the completion of the Performance Period.
 
4.     For purposes of this Award, the Company's cumulative EPS and Revenues and
average ROIC over the Performance Period will be computed on a consolidated
basis in the same manner used by the Company in computing its consolidated
financial performance under generally accepted accounting principles ("GAAP"),
except for the following deviations from GAAP: (i) they will be computed
excluding the impact of any changes in accounting rules that are effective after
the date of this Agreement and which impact the Company's reported net earnings
or Revenues results by $10,000,000 or more, individually or in the aggregate, in
any fiscal year during the Performance Period, (ii) they will exclude the impact
of any acquisitions (whether paid for in cash, shares of the Company's stock,
other property, or any combination thereof) or dispositions consummated by the
Company during the Performance Period which have, individually or in the
aggregate, either a total acquisition price, or total sale price, respectively,
of $100 million or more, as such acquisition price or sales price is determined
in good faith by the Committee, (iii) they will be calculated excluding the
impact of any major discrete restructuring activities undertaken by the Company
after the date of this Agreement which result in costs or charges to the Company
of $10,000,000 or more, individually, in any fiscal year during the Performance
Period, (iv) they will be calculated excluding the impact of any payments made
or entered into in connection with new license amendments or license extensions,
or other contractual arrangements or contract amendments entered into after the
date the goals are set, which were not contemplated in the Company's budget and
operating plan used for purposes of determining the performance goals, (v) they
will be calculated excluding the impact of any judgments, fines, penalties or
expenses associated with litigations, arbitrations, or regulatory matters, or
settlements of ongoing or potential disputes or regulatory matters, which
individually exceed $50,000,000 in any given year and (vi) they will be
calculated based on actual results translated at exchange rates established at
the beginning of  the Performance Period.
 
5.     The target number of shares of Common Stock which may be issuable under
this Award in the event of 100% achievement of the pre-established cumulative
EPS and Revenue and average ROIC measures over the Performance Period is the
specified number of shares communicated to the Participant (the "Target
Shares").  The tables appearing on Exhibit A to this Agreement set forth the
contingent number of shares of Common Stock which the Participant may actually
earn under this Award, as a percentage of the Target Shares, based upon certain
performances by the Company in achieving the EPS, Revenues and average ROIC
targets.
 
        To compute the actual number of shares of Common Stock, if any, which
may be earned by the Participant the respective cumulative EPS and Revenues and
average ROIC performances of the Company, as certified by the Committee
following completion of the Performance Period, are applied to the tables on
Exhibit A. The appropriate boxes in the tables corresponding with the highest
threshold achieved by the Company's actual cumulative EPS and Revenue and
average ROIC performance, as so certified by the Committee, sets forth the
number of shares of Common Stock, if any, as a percentage of the Target Shares,
which are earned by the Participant over the Performance Period due to the
Company's performance in achieving those metrics.  The Company's achievement
against its EPS metric is weighted at 34% in determining the final shares earned
by the Participant. The Company's achievement against its Revenues metric is
weighted at 33%, and the Company's achievement against its average ROIC metric
is also weighted at 33%.


        By way of illustration, if the Company's cumulative Revenues over the
Performance Period are at least $[        ] (but below $[       ]), the
percentage of the Revenues target achieved is [   ]% and the percentage of the
target number of contingent shares earned due to that performance is [     ]%. 
If the Company's cumulative EPS over the Performance Period is at least $[     ]
(but less than $[     ]), the percentage of the EPS target achieved is [      
]%, and the percentage of the target number of contingent shares earned due to
that EPS performance is [      ]%. If the Company's average ROIC over the
Performance Period is at least [      ]% (but not less than [          ]%), the
percentage of the ROIC target achieved is [      ]%, and the percentage of the
target number of contingent shares earned due to that ROIC performance is [   
   ]%.  In that case, the Participant would earn (.33*[     ]%) + (.34*[     ]%)
+ (.33*[     ]%), or [      ]% of the Target Shares of Common Stock subject to
the Award.  If the number of Target Shares of Common Stock subject to the Award
was [      ] shares, the Participant would earn [      ] shares of Common
Stock.  If the number of shares earned is not a whole number, the Participant
will earn the next highest whole number of shares.


6.     Once the Company has determined the number of shares of Common Stock, if
any, which have been earned by the Participant based on the cumulative EPS and
Revenues and average ROIC performance of the Company, the Company or its
designee will as promptly as possible thereafter, but in all events not later
than the 15th day of the third month following the end of the calendar year in
which the Performance Period ends, issue any such shares of Common Stock which
have been deemed earned to the Participant.
 
7.     The Participant shall consult with the Company or its designee in advance
of the issuance of any shares pursuant to this Award so as to designate the
manner in which the Participant wishes to pay any withholding taxes due, and any
such Participant's designation must be made to the Company, in the manner
specified by the Company, and on or before the date selected by the Company and
communicated to the Participant.  Each Participant who elects to pay withholding
taxes in cash shall deliver to the Company or its designee, a check payable to
Hasbro, Inc. or its designee, or a wire transfer to such account of the Company
or its designee, as the Company may designate, in United States dollars, in the
amount of any withholding required by law for any and all federal, state, local
or foreign taxes payable as a result of the Participant earning any shares under
this Award or being issued any shares pursuant to the provisions below based on
certain other events.  Alternatively, a Participant may elect to satisfy the
minimum withholding taxes required by law payable as a result of the issuance of
any shares pursuant to this Award (the "Taxes"), in whole or in part, either (i)
by having the Company withhold from the shares of Common Stock to be issued
pursuant to this Award or (ii) delivering to the Company or its designee shares
of Common Stock already owned by the Participant and held by the Participant for
at least six (6) months (represented by stock certificates duly endorsed to the
Company or its designee or accompanied by an executed stock power in each case
with signatures guaranteed by a bank or broker to the extent required by the
Company or its designee), in each case in an amount whose Fair Market Value on
the date the Participant has become entitled to such shares pursuant to this
Award is either equal to the Taxes or less than the Taxes, provided that a check
payable to Hasbro, Inc. or its designee, or a wire transfer to such account of
the Company or its designee as the Company may designate, in United States
dollars for the balance of the Taxes is also delivered to the Company, or its
designee, at the time of issuance.  If the Participant fails to make a timely
election to pay the withholding taxes in some other manner pursuant to the
preceding provisions, or otherwise does not timely remit payment of the required
withholding taxes, then the Participant's tax withholding requirements will be
satisfied through the withholding of shares of Common Stock and to the extent a
fractional share needs to be withheld, the Company or its designee will withhold
the next highest number of full shares and will remit the value of the fraction
of a share which exceeds the required withholding to the Participant. As soon as
practicable after receipt of the withholding taxes and any other materials or
information reasonably required by the Company or its designee, the Company or
its designee shall deliver or cause to be delivered to the Participant, using
the method of delivery determined by the Company or its designee, the shares
payable pursuant to the Award (less any shares deducted to pay Taxes).
 
8.      Until such time, if any, that actual shares of Common Stock become due
and are issued to the Participant in accordance with the terms of this
Agreement, the Participant will not have any dividend or voting rights with
respect to any shares which may be issuable in the future pursuant to this
Award.  The Participant's rights under this Award shall be no greater than those
of an unsecured general creditor of the Company, and nothing herein shall be
construed as requiring the Company or any other person to establish a trust or
to set aside assets to meet the Company's obligations hereunder.
 
9.     (a)      If the Participant's employment is terminated by death or
because of Disability (as defined in the Amended Employment Agreement), before
the Performance Period is completed, then the Participant's Award will remain
outstanding during the remaining portion of the Performance Period.  At the end
of the Performance Period the Committee will compute how many, if any, shares of
Common Stock would be issuable pursuant to the Award based upon the Company's
performance against its cumulative EPS and Revenues and average ROIC targets,
all over the Performance Period.  That actual number of shares of Common Stock
earned over the full Performance Period will then be issuable to the Participant
in the same manner as shares are issued to other participants.
       
        (b)      If the Participant's employment is terminated at the election
of the Company (or its successor, in the event there has been a Change in
Control) without Cause or at the election of the Participant with Good Reason
(as the terms Cause, Good Reason and Change in Control are defined in the
Amended Employment Agreement, it being understood the Amended Employment
Agreement provides different definitions of Cause and Good Reason based upon
whether the termination occurs within 2 years following a Change in Control, or
occurs outside such a window), and provided Participant executes a full and
complete Release (as defined in the Amended Employment Agreement) which becomes
effective, all in accordance with the Amended Employment Agreement, then the
Participant's Award will remain outstanding during the remaining portion of the
Performance Period.  At the end of the Performance Period the Committee will
compute how many, if any, shares of Common Stock would be issuable pursuant to
the Award based upon the Company's performance against its cumulative EPS and
Revenues and average ROIC targets, all over the Performance Period.  That actual
number of shares of Common Stock which would have been earned under the Award
over the entire Performance Period, if any, will then be multiplied by a
fraction the numerator of which is the number of days from the start of the
Performance Period to the date that the Participant's employment was terminated
and the denominator of which is the total number of days in the Performance
Period.  This pro-rated number of shares will then be issuable to the
Participant in the same manner as shares are issued to other participants.
       
        (c)      If the Participant's employment is terminated by the Company
for Cause (as defined in the Amended Employment Agreement) or at Participant's
election for other than Good Reason (as defined in the Amended Employment
Agreement), then the Award will be forfeited and become null and void and the
Participant will not have any further rights under the Award, including, without
limitation, any rights to receive shares of Common Stock.
 
10.   The adjustment provisions set forth in Section 8 of the Plan shall apply
to this Award.
 
11.   This Award shall not be transferable by the Participant, in whole or in
part, except in accordance with Section 7 of the Plan.  Any purported
assignment, transfer, pledge, hypothecation or other disposition of the Award or
any interest therein contrary to the provisions of the Plan, and the levy of any
execution to, or the attachment or similar process upon, the Award or any
interest therein, shall be null and void and without effect.
 
12.   Subject to the applicable provisions of the Plan, and particularly to
Section 7 of the Plan, this Agreement shall be binding upon and shall inure to
the benefit of Participant, Participant's successors and permitted assigns, and
the Company and its successors and assigns.
 
13.   This Agreement shall be construed and enforced in accordance with the
internal laws of the State of Rhode Island and Providence Plantations and
applicable Federal law.
 
IN WITNESS WHEREOF, the Company and the Participant have entered this Agreement
effective as of the day and year first above written.  By accepting the terms of
the award represented by this Agreement through an electronic form offered by
the Company, or the Company's designee, the Participant hereby agrees to the
terms of this Agreement with the same effect as if the Participant had signed
this Agreement.


HASBRO, INC.


By: _________________________
      




By: _________________________
Participant





--------------------------------------------------------------------------------



Exhibit A








EPS
Achievement
Payout
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------













Revenue in Millions
Achievement
Payout
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Average ROIC
Achievement
Payout
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
       




